Citation Nr: 0904703	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-21 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease (claimed as a heart condition).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force 
from February 1958 to May 1969, and apparently additional 
unverified service with the United States Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters or skies over, but not physically on the land mass of, 
the Republic of Vietnam.  See Chairman's Memorandum No. 01-
06-24.  Haas was subsequently reversed by the United States 
Court of Appeals for the Federal Circuit and, in January 
2009, the United States Supreme Court denied a petition for 
further review.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Hence, the claim of entitlement to service 
connection for diabetes mellitus Type II based on in-service 
exposure to herbicides may now be addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reveals that additional development is 
warranted.

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  Service connection for claimed residuals of exposure 
to herbicides also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162- 
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 
3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2008).  VA General Counsel opinions have stated that 
veterans must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  See e.g., 
VAOPGCPREC 27-97 (July 23, 1997).

In this case, the Veteran asserts that service connection is 
warranted for coronary artery disease, and Type II diabetes 
mellitus, to include due to claimed in-service exposure to 
herbicides, specifically Agent Orange.  In a January 2005 
written statement, the Veteran indicated that, from 1964 to 
1966, he was an airborne radio operator with the 6988th 
Security Squadron that performed temporary duty at DaNang Air 
Base, Republic of Vietnam.  He stated that he rotated in and 
out of DaNang Air Base every 20 days, and while stationed at 
DaNang flew aerial missions every other day.  During a June 
2005 telephone conversation with a VA representative, the 
Veteran said that he flew 20 day rotations into and out of 
DaNang from approximately June 1963 to November 1965.  In a 
July 2005 signed statement, he said that he was a member of 
the Air Force Security Service at the 6988th Security 
Squadron in Yokota, from August 1965 to January 1968, and 
during that time, he was a C-130 crew member radio operator 
in the Republic of Vietnam based at DaNang.

A review of available service personnel records show that the 
Veteran's awards and decorations include the Vietnam Service 
Medal, the Air Medal with seven oak leaf clusters, and the 
Republic of Vietnam Campaign Medal.  The Veteran was assigned 
to the 6988th Security Squadron in Yokota from approximately 
May 1965 to August 1966, and participated in 54 combat 
missions totaling nearly 400 hours between August 30, 1965 to 
June 29, 1966.  The word "Vietnam" is specifically used in 
block 7 ("combat record") of his AF Form 7.

An AF Form 910 (performance report), for the period from June 
1965 to June 1966, reflects that the Veteran was stationed 
with the 6988th Security Squadron at Yokota Air Base, Japan.  
His assigned duty was Airborne Morse Intercept Operator.  It 
was noted that "Crew Chiefs with whom [the Veteran] has been 
(on temporary duty)" praised his performance and that his 
"[temporary duty] schedule" precluded his participation on 
base sports teams.  Thus, there is evidence supporting the 
contention that the appellant served on temporary duty 
assignments.

The first question to be resolved is whether a presumption of 
service incurrence of diabetes mellitus is warranted, based 
on in-service exposure to an herbicide agent, to include 
Agent Orange.  At this point, however, the record does not 
clearly answer whether, given the nature of the Veteran's 
service, he is entitled to the presumption of herbicide 
exposure.  It is the judgment of the Board that the duty to 
assist the Veteran with his claim includes trying to verify 
whether he in fact had served on the land mass of the 
Republic of Vietnam.  In particular, efforts must be made to 
obtain any available reports which would reflect that 
elements of the 6988th Security Squadron were actually based 
at Da Nang Air Base between May 1965 to August 1966.

Also, in June 2005, the Veteran apparently told the RO 
representative that he retired from the United States Coast 
Guard, although there is no other information in the record 
regarding this service.  Further clarification of any 
military service with the United States Coast Guard is 
warranted.

The RO/AMC should also invite the Veteran to submit all 
evidence in his possession, and ensure that its notice to the 
appellant meets the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
his representative in writing and 
request that he:

a.	submit detailed information 
regarding the number of times, the 
dates, locations, and unit 
assignments while on temporary 
duty on the land mass of the 
Republic of Vietnam.  He should be 
advised to submit any photographs 
or letters or other materials in 
his possession that include 
identifiable elements relating his 
reported presence on the land mass 
of the Republic of Vietnam; 

b.	identify any and all periods of 
active duty service to include 
Coast Guard service; 

c.	identify all VA and non-VA medical 
providers who treated him for his 
claimed diabetes mellitus and 
heart disorder since 1997; and 

d.	The RO/AMC should ensure that 
notice provided to the Veteran 
meets the requirements of the 
Dingess decision, particularly as 
regards assignment of disability 
ratings and effective dates, as 
appropriate.  

2.	If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO/AMC should notify the Veteran 
and his representative in writing.

3.	Thereafter, and irrespective of any 
response received from the veteran, the 
RO/AMC must request from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or any other 
appropriate source, the appellant's 
COMPLETE service personnel records from 
his Official Military Personnel File 
(OMPF).  This includes copies of all 
records of assignment, whether 
permanent or temporary; all travel 
orders; pay stubs which reflect special 
pay status; travel vouchers; and all 
orders assigning the appellant to 
temporary duty.  The RO/AMC should 
search for morning reports or any other 
regularly kept records for the 
Veteran's unit that might verify the 
Veteran's service on the land mass of 
the Republic of Vietnam.  In 
particular, an attempt should be made 
to obtain any flight manifests which 
would reflect whether elements of the 
6988th Security Squadron flew into the 
Republic of Vietnam and landed on the 
land mass of that nation regardless how 
brief, between approximately May 1965 
and August 1966.  The RO should assist 
the National Personnel Records Center 
by providing as much detail as possible 
about his claimed dates of service in 
Vietnam, units of assignment, etc.  All 
documents received should be associated 
with the claims file. 

4.	The RO/AMC must also contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and seek to 
obtain specific details of the 
Veteran's reported temporary duty while 
assigned to the 6988th Security Squadron 
between May 1965 and August 1966 during 
the Vietnam War.  The RO/AMC should 
provide the best and most specific 
information available regarding the 
reported dates of the Veteran's claimed 
temporary duty service on the land mass 
of the Republic of Vietnam with units 
of assignment. JSRRC should be 
requested to provide morning reports 
and unit records in an attempt to 
verify the Veteran's physical presence 
on the land mass of the Republic of 
Vietnam at times between May 1965 and 
August 1966.  Any source where 
pertinent records might be archived 
must also be contacted.

5.	Thereafter, the RO/AMC should review 
the record and undertake any further 
development so indicated.  It should 
then readjudicate the claims.  
Readjudication of each claim must 
include consideration of 38 C.F.R. 
§ 3.310 (2008), and the question 
whether diabetes mellitus aggravates 
the appellant's coronary artery 
disease, and vice versa. 

6.	If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative, if any, 
an appropriate supplemental statement 
of the case that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




